ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
TENICA and Associates LLC                     )      ASBCA No. 61783
                                              )
Under Contract No. W9133L-14-C-0037           )

APPEARANCES FOR THE APPELLANT:                       Isaias Cy Alba IV, Esq.
                                                     Ambika J. Biggs, Esq.
                                                     Jacqueline K. Unger, Esq.
                                                     Timothy F. Valley, Esq.
                                                      PilieroMazza PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     MAJ Felix S. Mason, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 12, 2019




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61783, Appeal of TENICA and
Associates LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals